Bell, J.
(After stating the foregoing facts.)
Even if, as contended by the plaintiff in error, the petition set. forth no cause of action as to it, that circumstance alone would not be cause for removing the case from the State court to the Federal court. The controversy might not be a separable one even though it involved only the question of law to be determined on demurrer as to whether a cause of action was alleged. According to the allegations of the petition, all acts charged against the nonresident defendant as negligence were participated in by the resident defendants; and this being true, it is immaterial whether the petition may show additional acts of negligence on the part of the other defendants. The question of removal is to be determined solely by reference to the allegations of fact contained in the plaintiff’s petition. Atlantic Coast Line R. Co. v. Bryant, 7 Ga. App. 703 (67 S. E. 1049). The controversy so made is not one which is wholly between citizens of different States and which can be fully determined as between them, and the judge did' not' err in refusing the application for removal. See Southern Ry. Co. v. Miller, 1 Ga. App. 616 (4) (57 S. E. 1090); Alabama Great Southern Ry. Co. v. Thompson, 200 U. S. 206 (50 L. ed. 441, 26 Sup. Ct. 161, 4 Ann. Cas. 1147); Scearce v. City of Gainesville, 33 Ga. App. 411 (126 S. E. 883).

Judgment affirmed.


Jenhins, P. J., and Stephens, J., concur.